Manning J.:
The action is assumpsit for the price of leather sold to one Gates, on the following guaranty :
“St. Joseph, Sept. 18, 1858.
Joseph Gaud, Lear Sir:
If you will let the bearer have what leather he wants, *296and charge the same to himself, I will see that you have your pay in a reasonable length of time. Tours, &c.,
J. E. Stevens.’’
As plaintiff sold leather to Gates at several different times, and for different amounts, the first question is. whether the guaranty is limited as to time. We think it limited to a single purchase or transaction. We must hold this, or that it is unlimited both as to time and amount. Every person is supposed to have some regard to his own interest; and it is not reasonable to presume any man of ordinary prudence would become surety for another without limitation as to time or amount, unless he has done so in express terms, or by clear implication. If the guaranty was limited in express terms, either as to time or amount, but not as to both, it might be said it was the intention of the guarantor to leave it open as to the other, or that a further limitation could not be implied. But where . it contains no express limitation as to either, and there is nothing in the instrument itself from which it can be inferred that it was the intention of the guarantor to leave it open as to both, we think it must be understood as referring to a single transaction. The case of Rogers v. Warner, 8 Johns. 119, and Whitney v. Groot, 24 Wend. 81, we think are correct in principle, and not in conflict with any of the cases cited on the argument by plaintiff’s counsel.
We are further of opinion that the first moneys after-wards received by plaintiff on Gates’s general account should be applied in payment of the leather sold on the guaranty.
It was objected on [the argument that it does not appear from the case that it contains all the evidence. That is, as we understand the objection, that it is not so stated in the case itself. It is not necessary that it should be. When a case is made for review of both law and facts, it is presumed to contain all of the evidence, unless. *297there is something on the face of the case itself indicating the contrary.
The judgment below must be reversed, and a judgment be entered for defendant, with the costs of both Courts.
Martin Ch. J. and Campbell J. concurred.
Christiancy J. did not sit in this case.